DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 3/8/2021. Claims 1-24 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 106628351 A) in view of Saari (US 3925960). Note, citations to the written description of Wang refer to the attached translation.
	Regarding claim 1, Wang discloses a filling machine for filling containers with items, the filling machine comprising: a bulk feeder for feeding items onto item conveyor, the bulk feeder comprising: a hopper (10 – Fig. 1) for holding a plurality of the items, the hopper having an outlet opening (see annotated Fig. 1 below); a feed assembly (the assembly of 2, 3, 4, 7, 11, 12, and 13 – Fig. 1) positioned adjacent the outlet opening, the feed assembly having an inlet (see annotated Fig. 1 below) and an outlet (see annotated Fig. 1 below), the inlet positioned to receive items from the outlet opening of the hopper (see Fig. 1), the outlet positioned so that items can be fed on to the infeed end of an item packaging area (at 8 – Fig. 1), wherein the feed assembly includes an item collecting compartment (see annotated Fig. 1 below) for collecting items that pass through the inlet from the hopper and a pusher (11 – Fig. 1) movable from a first position (the retracted position of 11 depicted in Fig. 1) to a second position (the extended position of 11 – Fig. 1, pg. 3, lines 18-20), in the first position the pusher is retracted from the collecting compartment, wherein, as the pusher moves from the first position to the second position, the pusher moves through the collecting compartment to push items in the collecting compartment to the outlet and into the item packaging area (pg. 3, lines 18-20).
	However, Wang does not expressly disclose an item conveyor.
	Saari teaches a filling machine comprising an item conveyor (16 – Fig. 1); and a feed assembly having an inlet (the upper end of 42 – Fig. 1) and an outlet (the lower end of 42 – Fig. 1), wherein the outlet is positioned so that items can be fed on to the infeed end of the item conveyor (see Fig. 1). One of ordinary skill in the art, upon reading the teaching of Saari, would have recognized that the item conveyor allows items to be automatically fed to the filling machine, thereby reducing the labor cost associated with operating the filling machine.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the item packaging area of Wang such that it comprises an item conveyor as taught by Saari in order to reduce the labor cost associated with operating the filling machine.

Annotated Fig. 1 of Wang

    PNG
    media_image1.png
    530
    904
    media_image1.png
    Greyscale



Regarding claim 15 Wang, as modified by Saari, essentially all of the elements of the claimed invention in claim 1.
	However, Wang, as modified by Saari, does not expressly teach the feed assembly is one of multiple feed assemblies positioned adjacent respective outlet openings of the hopper.
	In this case, the examiner takes Official Notice that filling machines comprising multiple feed assemblies positioned adjacent respective outlet openings of a hopper are old and well-known in the art.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the filling machine of Wang and Saari such that the feed assembly is one of multiple feed assemblies positioned adjacent respective outlet openings of the hopper. One of ordinary skill in the art would have been motivated to make such a modification in order to improve the throughput of the filling machine.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 106628351 A) in view of Saari (US 3925960) and May (US 2013/0247521 A1). Note, citations to the written description of Wang refer to the attached translation.
	Regarding claim 23, Wang discloses a filling machine for filling containers with items, the filling machine comprising: a housing (1 – Fig. 1) at least in part defining an internal space (the leftmost space that has 2, 3, 4, and 13 disposed therein), the housing having an opening (); a pusher (11 – Fig. 1) external of the internal space and movable from a first position (the retracted position of 11 depicted in Fig. 1) to a second position (the extended position of 11 – Fig. 1, pg. 3, lines 18-20) so as to push items onto the item conveyor (pg. 3, lines 18-20); a motor (3 – Fig. 1) located within the internal space (see Fig. 1) and operatively connected for moving the pusher (pg. 3, lines 18-20).
	However, Wang does not expressly disclose an item conveyor.
	Saari teaches a filling machine comprising an item conveyor (16 – Fig. 1); and a feed assembly having an inlet (the upper end of 42 – Fig. 1) and an outlet (the lower end of 42 – Fig. 1), wherein the outlet is positioned so that items can be fed on to the infeed end of the item conveyor (see Fig. 1). One of ordinary skill in the art, upon reading the teaching of Saari, would have recognized that the item conveyor allows items to be automatically fed to the filling machine, thereby reducing the labor cost associated with operating the filling machine.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the item packaging area of Wang such that it comprises an item conveyor as taught by Saari in order to reduce the labor cost associated with operating the filling machine.
	However, Wang, as modified by Saari, does not disclose a controller.
	May teaches a machine comprising a controller (18 – Fig. 1A) operatively connected to control a motor (120s – Fig. 3), the controller configured to rotate the motor such that a pusher (20h – Fig. 13a) is repeatedly moved back and forth between two positions (para. 0011) in order to allow the machine to be operated automatically and to be adjustable.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have modified the filling machine of Wang and Saari to include a controller as taught by May in order to allow the filling machine to be adjustable. Allowing the filling machine to be adjustable would allow for items of different dimension to be packaged and thereby improve the applicability of the filling machine.

	Regarding claim 24, Wang, as modified by Saari and May, further teaches the controller is configured to rotate the motor such that the pusher is moved from the first position to the second position in a first travel time, and the pusher is moved from the second position to the first position in a second travel time, wherein the second travel time is shorter than the first travel time (para. 0008, May).

Allowable Subject Matter
Claims 18-22 are allowed.
Claims 2-14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
5/16/2022